18-3110
     Arevalo v. Barr
                                                                              BIA
                                                                       Verrillo, IJ
                                                                     A088 428 153
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            SUSAN L. CARNEY,
 8            MICHAEL H. PARK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   MANUEL ALEJANDRO AREVALO,
14            Petitioner,
15
16                     v.                                  18-3110
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   H. Raymond Fasano, Youman, Madeo
24                                     & Fasano, LLP, New York, NY.
25
26   FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
27                                     General; Linda S. Wernery,
28                                     Assistant Director; Thankful T.
 1                                  Vanderstar, Attorney, Office of
 2                                  Immigration Litigation, United
 3                                  States Department of Justice,
 4                                  Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Manuel Alejandro Arevalo, a native and citizen

10   of Ecuador, seeks review of a September 28, 2018, decision of

11   the   BIA   affirming   a   September    6,   2017,   decision   of   an

12   Immigration Judge (“IJ”) denying Arevalo’s application for

13   asylum and withholding of removal.            In re Manuel Alejandro

14   Arevalo, No. A 088 428 153 (B.I.A. Sept. 28, 2018), aff’g No.

15   A 088 428 153    (Immig. Ct. Hartford Sept. 6, 2017).        We assume

16   the   parties’   familiarity    with    the    underlying    facts    and

17   procedural history.

18         We have reviewed both the IJ’s and the BIA’s decisions

19   “for the     sake of    completeness.”        Wangchuck v.    Dep’t    of

20   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006) (“When the

21   BIA briefly affirms the decision of an IJ and ‘adopt[s] the

22   IJ’s reasoning in doing so,’ we review the IJ’s and the BIA’s

23   decisions together.” (citation omitted)).              We review the

                                       2
 1   agency’s legal conclusions de novo and its factual findings

 2   for substantial evidence.           See 8 U.S.C. § 1252(b)(4)(B);

 3   Edimo-Doualla v. Gonzales, 464 F.3d 276, 281-83 (2d Cir.

 4   2006).   “[T]he administrative findings of fact are conclusive

 5   unless   any   reasonable      adjudicator   would   be   compelled   to

 6   conclude to the contrary.”         8 U.S.C. § 1252(b)(4)(B).          The

 7   agency reasonably determined that Arevalo failed to establish

 8   that he would be persecuted on account of his membership in

 9   a particular social group or because of an imputed political

10   opposition to the Revolutionary Armed Forces of Colombia

11   (“FARC”).

12       To demonstrate eligibility for asylum and withholding of

13   removal, an “applicant must establish that race, religion,

14   nationality, membership in a particular social group, or

15   political opinion was or will be at least one central reason

16   for” the claimed persecution.           8 U.S.C. §§ 1158(b)(1)(B)(i),

17   1231(b)(3)(A); Matter of C-T-L-, 25 I. & N. Dec. 341, 346

18   (BIA 2010).     “[A]sylum may be granted where there is more

19   than one motive for mistreatment, as long as at least one

20   central reason    for    the    mistreatment    is   on account of     a

21   protected ground.”      Acharya v. Holder, 761 F.3d 289, 297 (2d


                                         3
 1   Cir. 2014) (internal quotation marks omitted).                     However, the

 2   applicant “must provide some evidence of [a persecutor’s

 3   motives], direct or circumstantial.”                  INS v. Elias-Zacarias,

 4   502 U.S. 478, 483 (1992); see also Manzur v. U.S. Dep’t of

 5   Homeland Sec., 494 F.3d 281, 291 (2d Cir. 2007).

 6        Even assuming that Arevalo’s proposed social group were

 7   cognizable, 1 the agency reasonably determined that he failed

 8   to   provide     any     direct        or       circumstantial     evidence       to

 9   demonstrate that gang members had targeted or would target

10   him on account of anything other than his perceived wealth

11   and their general criminal aspirations.                    See Ucelo-Gomez v.

12   Mukasey,   509 F.3d 70,     74        (2d   Cir.    2007)    (per     curiam)

13   (applicant has the burden of demonstrating that persecutors

14   “ha[ve] any motive other than increasing their own wealth at

15   the expense of” the applicant (citation omitted)).                          Arevalo

16   testified that the gang members threaten anyone in the area

17   with money, and he provided no evidence that gang members had

18   threatened     his     family     or    demanded         money    because    of    a


     1Contrary to Arevalo’s position, the agency was not required to
     determine whether the social group was cognizable because it
     assumed cognizability and denied relief on nexus grounds. See INS
     v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts
     and agencies are not required to make findings on issues the
     decision of which is unnecessary to the results they reach.”).
                                                 4
 1   relationship to the United States.                 See Melgar de Torres v.

 2   Reno,   191 F.3d 307,    314    (2d   Cir.    1999)   (“general crime

 3   conditions” do not constitute persecution on account of a

 4   protected ground).        Thus, substantial evidence supports the

 5   agency’s determination that Arevalo did not establish a fear

 6   of persecution based on his membership in a particular social

 7   group consisting of “Ecuadorians perceived as U.S. citizens

 8   due to presence of more than a decade with indicators of

 9   wealth such as consistent remittance payments.”

10       Nor did Arevalo establish that he would be targeted by

11   FARC because it would impute to him an anti-FARC political

12   opinion.      In order to demonstrate that past persecution or a

13   well-founded fear of future persecution is on account of

14   political opinion, the applicant must “show, through direct

15   or circumstantial evidence, that the persecutor’s motive to

16   persecute     arises    from    the    applicant’s     political belief,”

17   rather than merely by the persecutor’s own opinion.                 Yueqing

18   Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005) (emphasis

19   added).     Resistance to nongovernment entities, such as rebel

20   groups or gangs, is not necessarily a political opinion, nor

21   is it necessarily true that the group believes that any


                                             5
 1   resistance to it is politically motivated.                Elias-Zacarias,

 2 502 U.S. at 482.       Arevalo testified that he fears extortion

 3   or kidnapping by the FARC because they will perceive him as

 4   wealthy.     He did not show that FARC would perceive him to

 5   have a political opinion, and FARC’s own political platform

 6   is insufficient.       See Yueqing Zhang, 426 F.3d at 545.           Thus,

 7   substantial evidence supports the agency’s determination that

 8   Arevalo fears that FARC will target him on account of his

 9   perceived    ability    to   pay,    rather   than   on    account   of   a

10   protected ground.

11       For the foregoing reasons, the petition for review is

12   DENIED.     All pending motions and applications are DENIED and

13   stays VACATED.

14                                       FOR THE COURT:
15                                       Catherine O’Hagan Wolfe,
16                                       Clerk of Court
17




                                          6